Citation Nr: 0638755	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to restoration of an 80 percent evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel





INTRODUCTION

The veteran served on active duty from July 1943 to April 
1944.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO).

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in June 2004, he indicated he wanted to 
have a hearing before the Board at the RO.  The record 
reflects that a hearing before the Board was scheduled in 
September 2004, and the veteran failed to report for the 
hearing.  He has not provided good cause for his failure to 
report, and thus there is no hearing request pending at this 
time.  38 C.F.R. § 20.704(d) (2006).  

In October 2006 the veteran's representative submitted a 
motion to advance the veteran's case on the docket.  The 
motion for advancement on the docket was granted for good 
cause in December 2006.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The decision to reduce the evaluation for bilateral 
hearing loss from 80 percent  to 60 percent was based on VA 
examinations, which were as full and complete as the 
examination upon which payments were previously authorized.  

2.  Based on clinical findings at VA audiological evaluations 
in August 2002 and March 2003, there has been material 
improvement in the symptomatology associated with bilateral 
hearing loss, which has been attained under the ordinary 
conditions of life.  




CONCLUSION OF LAW

The reduction from 80 percent to 60 percent for service-
connected bilateral hearing loss was proper, and the criteria 
for restoration of the 80 percent disability rating are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.87, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letter dated in February 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it would assist him with obtaining 
medical records, employment records, or records from other 
federal agencies.  At that time, the veteran was seeking 
entitlement to a total rating for individual unemployability 
and VA informed him of the requirements to receive such 
benefit.  Finally, in the February 2003 letter, VA asked the 
veteran to tell it about any additional information or 
evidence he wanted VA to obtain on his behalf.  It added that 
he could also send the additional evidence directly to VA.  

When evaluating the veteran's hearing loss in connection with 
the claim for individual unemployability, the RO discovered 
that the veteran's service-connected disability had improved, 
and it proposed to reduce the veteran's evaluation.  It 
subsequently reduced the evaluation from 80 to 60 percent for 
bilateral hearing loss.  The veteran appealed the reduction.  
In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim (here, a claim for 
individual unemployability) and raises a new issue following 
the issuance of the rating decision (here, a claim for 
restoration), VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  Therefore, 
the RO, in the May 2004 statement of the case, informed the 
veteran of the information and evidence needed to 
substantiate the claim for restoration of the 80 percent 
evaluation for bilateral hearing loss.

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  This is a claim for 
increase and not for service connection.  Thus, the holding 
in Dingess does not apply.  Moreover, the Board is not 
changing the rating made by the RO, so discussion of 
effective dates is moot.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained VA treatment records 
identified by the veteran.  The veteran was provided with an 
opportunity to have an audiogram in March 2003, and he failed 
to report for the examination.  However, he had undergone an 
audiogram around that time, and it has been associated with 
the claims file.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Restoration

Service connection for bilateral hearing loss was granted in 
a July 1981 rating decision and assigned a 20 percent 
evaluation, effective March 23, 1981.  In February 1985, the 
RO awarded a 40 percent evaluation for bilateral hearing 
loss, effective April 27, 1984.  In September 1988, an 
80 percent evaluation was awarded, effective December 18, 
1987.  The veteran had remained at the 80 percent evaluation 
until the RO reduced the evaluation to 60 percent as of 
August 1, 2003.  

Criteria

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e) (2006).  

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344 (2006).  

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  

The criteria for hearing loss have not changed substantively 
since 1988.  Evaluations of defective hearing range from 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through XI for profound deafness.  
38 C.F.R. § 4.85, Table VI (2006).  

The Roman numerals are assigned based upon the average 
puretone threshold and speech discrimination for each ear.  
The average puretone threshold is determined by adding up the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing that number by four.  38 C.F.R. § 4.85.  The Roman 
numeral is located at the point where the average puretone 
threshold and speech discrimination intersect in Table VI.

Under 38 C.F.R. § 4.86(a) (2006), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Analysis

The 80 percent evaluation was in effect for more than 5 
years, and the provisions of 38 C.F.R. § 3.344 are 
applicable.  Initially, the RO properly complied with 
38 C.F.R. § 3.105(e) pertaining to reductions.  That is, the 
RO furnished a letter to the veteran notifying him of the 
proposed reduction in a March 2003 letter, and he had 60 days 
in which to respond.  The reduction was not effectuated until 
August 1, 2003.  Thus, all due process requirements have been 
met under this provision.

When the issue is whether the RO is justified in reducing a 
veteran's rating, the Board is required to establish, by a 
preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that a rating reduction is warranted.  See 
Brown v. Brown, 5 Vet. App. 413 (1993).  Pursuant to § 3.344, 
the Board must (1) review the entire record of examinations 
and medical and industrial history to ascertain whether the 
examination or examinations on which the reduction was based 
were full and complete; (2) decline to use examinations which 
are less full and complete than those on which payments were 
authorized or continued; (3) nor reduce an evaluation for a 
disability which is subject to periodic improvement on one 
examination except in cases where all the evidence clearly 
warrants a finding of material improvement; and (4) consider 
whether the evidence makes it reasonably certain that any 
improvement found will be maintained under the ordinary 
conditions of life.  Id. at 419.

In this case, the Board has reviewed the claims file and 
finds that the two audiograms that formed the bases for the 
reduction were as full and complete as the earlier VA 
audiograms upon which the increased rating was made.  
Further, there was material improvement demonstrated under 
the ordinary conditions of life, and it is the Board's 
conclusion that the veteran is adequately compensated with 
the currently-assigned 60 percent rating for the reasons 
discussed below.  

The clinical findings reflect that the symptomatology 
associated with the veteran's bilateral hearing loss had 
improved since the 80 percent rating was assigned for the 
disability.  In August 1988, the veteran had an average pure 
tone threshold of 83 decibels in the right ear with speech 
discrimination of 4 percent.  He had an average pure tone 
threshold of 70 decibels in the left ear with speech 
discrimination of 40 percent.  The right ear warranted a 
Roman Numeral XI and the left ear warranted a Roman Numeral 
IX, which resulted in the assignment of an 80 percent 
evaluation.  

The veteran was seen in August 2002 and reported longstanding 
hearing loss in both ears, which was worse on the right  He 
expressed wanting to explore possibilities of rehabilitating 
his right ear.  The veteran's hearing was evaluated, and the 
examiner stated that the hearing loss in the left ear had 
remained unchanged since 1998, but that today's results for 
the right ear were better than those obtained previously.  A 
March 2003 audiogram shows that the veteran had an average 
pure tone threshold of 93 decibels in the right ear with 
speech discrimination of 0 percent.  He had an average pure 
tone threshold of 78 decibels in the left ear with speech 
discrimination of 72 percent.  The RO applied the clinical 
findings of the right ear to Table VI, which would warrant a 
Roman Numeral XI.  It applied the clinical findings of the 
left ear to Table VIA, which would warrant a Roman Numeral 
VII (applying the clinical findings to Table VIA resulted in 
a higher Roman Numeral assignment).  This would result in a 
60 percent evaluation, and is the basis of the RO determining 
that the evaluation for bilateral hearing loss needed to be 
reduced in view of the improvement.  

Comparing the findings in the August 1988 audiogram to the 
August 2002 and March 2003 audiograms, the Board agrees with 
the RO and holds that an improvement of the veteran's 
bilateral hearing loss was shown.  The August 2002 and March 
2003 audiograms are not less full and complete than the 1988 
audiogram upon which increased payment was authorized.  All 
showed pure tone thresholds and speech discrimination 
findings.  Again, as stated above, the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 
3 Vet. App. at 349.  Additionally, the evidence shows that 
the veteran's bilateral hearing loss had improved under the 
ordinary conditions of life.  Improvement in his hearing loss 
was noted in August 2002 when compared to a 1998 audiogram.  
The March 2003 audiogram further confirmed improvement in the 
veteran's hearing, which would lead a prudent adjudicator to 
determine that the disability had improved under the ordinary 
conditions of life.  In essence, more than temporary or 
episodic improvement is demonstrated.  

The veteran is competent to report his symptoms and why his 
disability evaluation should not be reduced; however, the 
Board finds that the medical findings established a basis for 
the reduction.  In light of the foregoing, the Board 
concludes that, pursuant to the provisions of 38 C.F.R. 
§ 3.344, the preponderance of the evidence shows that the 
reduction in the rating was warranted.  Accordingly, the 
veteran's bilateral hearing loss is no more than 60 percent 
disabling.  It is the finding of the Board that restoration 
of an 80 percent rating is not warranted.


ORDER

Restoration of an 80 percent evaluation for bilateral hearing 
loss is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


